Citation Nr: 0534709	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).

3.  Entitlement to eligibility for dependents' educational 
assistance (DEA) benefits under the provisions of 
38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946, and from December 1950 to September 1969.  He 
was a combat veteran who served during World War II in the 
Pacific, Korea, and Vietnam.  He died on December [redacted], 1999.  
His surviving spouse is the appellant in this case.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Togus, Maine, Regional 
Office (RO) in July 2000 and November 2001.

The Board remanded the appeal in May 2004 for additional 
development.  The requested development has been completed 
and the case has been returned to the Board for appellate 
disposition.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  The veteran died on December [redacted], 1999, of 
arteriosclerotic cardiovascular disease (ASCVD).

3.  At the time of his death, the veteran was 77 years old 
and was service connected for duodenal ulcer, with residual 
laceration of the liver, rated as 40 percent disabling; 
residuals of a fracture of the left wrist, rated as 30 
percent disabling; adenocarcinoma of the cecum, rated as 20 
percent disabling; and residuals of a cerebral concussion, 
scars, residuals of the cerebral concussion, appendicitis, 
residuals of a fracture of the right great toe, and residuals 
of a fracture of the fifth right metatarsal bone, all rated 
as noncompensable.  The combined rating was 70 percent.

4.  A cardiovascular disease, to include ASCVD, was never 
diagnosed during service or within a year after the veteran's 
last discharge from active military service, and it is not 
shown that the ASCVD that caused the veteran's death in 1999 
was related in any manner to service or any service-incurred 
disease or injury.

5.  The veteran was never in receipt of, or entitled to 
receive, a total (100 percent) disability rating on account 
of service-connected disabilities.

6.  The veteran did not die in service, did not die of a 
service-connected disability, and did not have a permanent, 
total service-connected disability at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death are not met.  38 U.S.C.A. §§ 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.312, 3.317 (2005).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2005).

3.  The criteria for entitlement to eligibility for DEA 
benefits under the provisions of 38 U.S.C.A., Chapter 35, are 
not met.  38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi (Pelegrini II),  18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in her possession that pertains to the claim.

In this case, VA fully complied with its notification duties 
as described in the above paragraph by means of VCAA letters 
issued in June 2001 and May 2004, as well as in multiple 
other documents of record, to include the statement of the 
case (SOC) issued in April 2003, duty to assist letters 
issued in August and December 2004, and the supplemental SOC 
issued in June 2005.  Thus, the appellant in this case has 
received adequate VCAA notice.  See Short Bear v. Nicholson; 
No. 03-2145 (U.S. Vet. App. Aug. 31, 2005); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

In regards to the timing of the VCAA notice, which was given 
after the initial decision in this case, the Court has held 
that delayed notice is generally not prejudicial to a 
claimant.  Mayfield.  Moreover, there has been no allegation 
of prejudice in this case on account of the timing of the 
VCAA notice and, insofar as it is clear from the record that 
the appellant has been made fully aware of what is needed to 
substantiate her claims prior to their final adjudications by 
VA, she has not been prejudiced because she has been provided 
"a meaningful opportunity to participate in the adjudication 
process."  Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal and has requested a VA 
medical opinion, and an addendum to a private medical 
opinion, as instructed by the Board.

By letter dated in August 2004, the AOJ, in accordance with 
the Board's remand, asked the appellant to identify all VA 
and non-VA health care providers that had treated the 
veteran's cardiovascular disease, particularly those 
providers having treated the veteran after his discharge from 
service.  In that letter, the AOJ also informed the appellant 
that VA had requested that Dr. P.C. provide a rationale for 
his opinion and reminded her that, "[e]ven though we have 
asked for this information, it is your responsibility to see 
that VA receives it."  Unfortunately, VA received no 
response from either Dr. P.C. or the appellant.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matters on appeal 
that has yet to be secured.

Thus, VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
the evidence necessary for an equitable disposition of the 
matters on appeal.  The appeal is ready to be considered on 
the merits.

I.  Entitlement to service connection for the cause of the 
veteran's death

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

Additionally, if a cardiovascular disease becomes manifest to 
a degree of 10 percent or more during the one-year period 
immediately following a veteran's separation from service, 
the condition may be presumed to have been incurred in 
service, even if there is no inservice record of the disease.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

According to a Certified Abstract of Certificate of Death, 
the veteran died on December [redacted], 1999, of ASCVD, at the age 
of 77.  In a September 2001 statement, Dr. P.C., the private 
physician who certified the veteran's death, indicated that 
the veteran had atrial fibrillation and died of an apparent 
heart attack, that the cause of death was ASCVD, and that 
"this likely started while in military service."  However, 
he did not provide the rationale for his opinion.

The service medical records are devoid of any evidence of 
treatment for, or a diagnosis of, a cardiovascular disability 
or disease, to include ASCVD, at any time.  Likewise, there 
is no competent evidence of record showing the manifestation 
of ASCVD, or any other cardiovascular disease, to at least a 
degree of 10 percent within the one-year period immediately 
following the veteran's final discharge from active military 
service in 1969.  Thus, at the very least, the veteran cannot 
be found to have been entitled to service connection for a 
cardiovascular disease on a presumptive basis.

During his lifetime, the veteran was never service-connected 
for a cardiovascular disease.  Rather, he was service-
connected for duodenal ulcer with residual laceration of the 
liver, rated as 40 percent disabling; residuals of a fracture 
of the left wrist, rated as 30 percent disabling; 
adenocarcinoma of the cecum, rated as 20 percent disabling; 
and residuals of a cerebral concussion, a scar considered a 
residual of the cerebral concussion, appendicitis, residuals 
of a fracture of the right great toe, and residuals of a 
fracture of the fifth right metatarsal bone, all rated as 
noncompensable.  The combined rating was 70 percent.

A VA physician reviewed the veteran's claims folder in 
January 2005, indicating at the outset that he had thoroughly 
reviewed the veteran's military medical records, as well as 
his VA medical records, and pointing out his awareness of Dr. 
P.C.'s opinion to the effect that the cause of death was 
associated with the veteran's military service.

The physician then noted that there was no indication in the 
veteran's service medical records that he had suffered from 
atrial fibrillation, arteriosclerotic heart disease, or any 
other heart disease during service.  In fact, he noted that 
there was one electrocardiogram report in the veteran's 
service medical records, dated on April 14, 1965, which 
revealed normal sinus rhythm without any ST-T wave changes 
suggestive of previous myocardial infarction or ischemia.  He 
then offered the following opinion:

It is my opinion, from the review of the 
veteran's military medical records and 
the VA medical records, [that] there was 
no indication that this veteran suffered 
from arteriosclerotic heart disease while 
in the military.

Because the VA physician's opinion was given after a thorough 
review of the veteran's medical records, as opposed to Dr. 
P.C.'s opinion of September 2001, which did not reveal any 
such review and did not include a rationale, the Board has 
determined to assign more probative value to the VA medical 
opinion, which is against the appellant's claim seeking 
service connection for the cause of the veteran's death.  

The above determination of the weight assigned by the Board 
to the two medical opinions of record is also being made 
based on the total absence in the veteran's service medical 
records of competent evidence showing the manifestation of 
any cardiovascular disability or disease, or treatment 
thereof.

Also, not only are the service medical records silent as to 
the manifestation of a cardiovascular disease or treatment 
for it but, notwithstanding VA's advice to the appellant 
regarding the evidence and information needed to substantiate 
her claim, the appellant has failed to submit any evidence 
showing any medical treatment for ASCVD, or for any other 
cardiovascular disease, for that matter, covering the period 
of over 30 years that elapsed between the veteran's last 
discharge from active military service, in 1969, and his 
death, in 1999.  These facts clearly support the VA 
reviewer's opinion that there is not a nexus between the 
cause of the veteran's death and service.

Because the preponderance of the evidence is against the 
appellant's claim seeking service connection for the cause of 
the veteran's death, the benefit of the doubt doctrine is not 
for application.  The appellant's claim for that benefit has 
failed, and it must accordingly be denied. 

II.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  Under 38 U.S.C.A. § 1318(a), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  
The provisions of 38 U.S.C.A. § 1318(b) provide that a 
"deceased veteran," for purposes of this provision, is a 
veteran who dies not as the result of his own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b).

Interpreting 38 U.S.C.A. § 1318(b) and a former version of 38 
C.F.R. § 3.22(a)(2), the Court found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  

In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22, to 
restrict the award of DIC benefits to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  

The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) addressed a challenge to the validity of the amended 
38 C.F.R. § 3.22.  

Initially, the Federal Circuit found that VA's amendment of 
38 C.F.R. § 3.22 constituted an interpretive rule that did no 
more than interpret the requirements of 38 U.S.C.A. § 1318 
and clarified VA's earlier interpretation of the statute.  
260 F.3d at 1376-77.

Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 
5, 2002) (effective May 6, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled 
to receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It further held 
that VA could properly do so and had adequately explained its 
rationale.  Id. at 1378. 

The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., cases where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379- 80.

The Board notes that the AOJ in this case received the 
appellant's claim for DIC benefits in April 2000.  Much of 
the development of analysis for 38 U.S.C.A. § 1318 claims 
occurred after receipt of her claim. However, as discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  See NOVA I, 
260 F.3d at 1376-77.  

In addition, the Federal Circuit found that VA was not bound 
by prior Court decisions, such as Green and Cole, which 
construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way 
antithetical to the agency's interpretation, and was free to 
challenge them, to include through the route of rulemaking.  
Id. at 1374.  In any event the amendment to § 3.22 were in 
effect at the time of the appellants claim, and the amendment 
to § 20.1106 only applied to benefits under 38 U.S.C.A. 
§ 1311.  Section 20.1106, had previously precluded 
hypothetical entitlement for claims under 38 U.S.C.A. § 1318.  
Thus, to the extent there has not been any change in the law 
or regulations relevant to the claim, the changes are not of 
the type that altered the appellant's rights.

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits 38 
U.S.C. § 1318.  As such, the only possible remaining ways of 
prevailing on this claim are: (1) by meeting the statutory 
duration requirements for a total disability rating; or (2) 
by showing that such requirements would have been met but for 
CUE in a previous rating decision.

Even though a veteran died of nonservice-connected causes, VA 
will pay death benefits to the surviving spouse or children 
in the same manner as if the veteran's death were service-
connected, if: (1) the veteran's death was not the result of 
his or her own willful misconduct, and (2) at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: (i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; (ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least five years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war (POW) who died after September 30, 1999.  See 
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

The appellant in this case is not entitled to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, inasmuch as the record shows 
that, at no time during his lifetime, to include at the time 
of his death, the veteran was in receipt of compensation for 
a service-connected disability(ies) rated totally disabling.  

Additionally, there is no evidence that the veteran was 
entitled to receive compensation for a service-connected 
disability(ies) rated totally disabling, nor has it been 
claimed that his not being in receipt of total disability 
compensation when he died was due solely to CUE in a VA 
decision concerning an issue of service connection, 
disability evaluation, or effective date.

In short, because the veteran was never rated totally 
disabled for any requisite periods, there has been no 
allegation of CUE in prior VA decisions, and because there is 
no other basis for providing DIC in this case, the 
appellant's claim for DIC benefits under the provisions of 
Section 1318 must be denied due to the absence of legal merit 
or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


III.  Entitlement to eligibility for DEA benefits under the 
provisions
of 38 U.S.C.A., Chapter 35

For the purposes of DEA benefits under 38 U.S.C., Chapter 35, 
a surviving spouse of a veteran will have basic eligibility 
if the veteran: (1) was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability; or (if a 
serviceperson) (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power.  38 C.F.R. §§ 3.807, 21.3020, 21.3021.

As discussed earlier in this decision, the veteran did not 
die in service, did not die of a service-connected 
disability, and did not have a permanent, total service-
connected disability at the time of his death.  Therefore, 
the appellant's claim for DEA benefits clearly lacks legal 
merit or entitlement under the law.  As such, the Board has 
no other recourse but to deny this claim as well.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.

Entitlement to eligibility for DEA benefits under the 
provisions of 38 U.S.C.A., Chapter 35, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


